Case 1:20-cv-00253-KAM-RER Document 1 Filed 01/15/20 Page 1 of 8 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
—————————————————————————X
THE ANNUITY, WELFARE AND APPRENTICESHIP
SKILL IMPROVEMENT & SAFETY FUNDS OF THE
INTERNATIONAL UNION OF OPERATING ENGINEERS
LOCAL 15, 15A, 15C & 15D, AFL-CIO, BY THEIR                              COMPLAINT
TRUSTEES JAMES T. CALLAHAN, THOMAS A.
CALLAHAN, MICHAEL SALGO and WILLIAM TYSON,                               CV-20-00253
CENTRAL PENSION FUND OF THE INTERNATIONAL
UNION OF OPERATING ENGINEERS, BY ITS CHIEF
EXECUTIVE OFFICER MICHAEL A. CRABTREE, and
INTERNATIONAL UNION OF OPERATING ENGINEERS
LOCAL 15, 15A, 15C & 15D, AFL-CIO BY ITS PRESIDENT
& BUSINESS MANAGER THOMAS A. CALLAHAN,

                                    Plaintiffs,
              -against-

EP MILLING & SWEEPING CO., INC.,

               Defendant.
———————————————————————————X

       Plaintiffs THE ANNUITY, WELFARE AND APPRENTICESHIP SKILL

IMPROVEMENT & SAFETY FUNDS OF THE INTERNATIONAL UNION OF OPERATING

ENGINEERS LOCAL 15, 15A, 15C & 15D, AFL-CIO (“LOCAL 15 TRUST FUNDS”),

CENTRAL PENSION FUND OF THE INTERNATIONAL UNION OF OPERATING

ENGINEERS (“CPF”) and INTERNATIONAL UNION OF OPERATING ENGINEERS

LOCAL 15, 15A, 15C & 15D, AFL-CIO (“LOCAL 15”), by their attorneys, BRADY McGUIRE

& STEINBERG, P.C., for their Complaint, respectfully allege:

       1.     This is an action arising under the Employee Retirement Income Security Act of

1974, as amended, 29 U.S.C. § 1001 ​et seq.​ (“ERISA”) and Section 301 of the Labor

Management Relations Act of 1947, as amended, 29 U.S.C. § 185 (“LMRA”) to recover fringe
Case 1:20-cv-00253-KAM-RER Document 1 Filed 01/15/20 Page 2 of 8 PageID #: 2



benefit contributions owed to employee fringe benefit trust funds and supplemental union dues

and political action committee payments owed to a labor organization based upon the breach of

the terms and conditions of a collective bargaining agreement.

                                        JURISDICTION

       2.      The subject matter jurisdiction of this Court is invoked pursuant to Sections 502

and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, along with Section 301(c) of the LMRA, 29

U.S.C. § 185(c).

       3.      Venue is properly laid in the Eastern District of New York pursuant to Section

502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2) and Section 301(a) of the LMRA, 29 U.S.C. §

185(a), in that, the Plaintiff Trust Funds are administered from an office, and Plaintiff LOCAL

15 maintains its principal office, both at 44-40 11th Street located in Long Island City, County of

Queens, State of New York.

                                         THE PARTIES

       4.      Plaintiffs LOCAL 15 TRUST FUNDS are joint trustee funds established by

various trust indentures pursuant to Section 302 of the LMRA, 29 U.S.C. § 186.

       5.      Plaintiffs JAMES T. CALLAHAN, THOMAS A. CALLAHAN, MICHAEL

SALGO and WILLIAM TYSON are Trustees of Plaintiffs LOCAL 15 TRUST FUNDS and are

“fiduciaries” within the meaning of Section 3(21) of ERISA, 29 U.S.C. § 1002(21).

       6.      Plaintiff LOCAL 15 ANNUITY FUND is an employee pension benefit plan

within the meaning of Section 3(2) of ERISA, as amended, 29 U.S.C. § 1002(2) and established

for the purpose of providing retirement income to eligible participants.
Case 1:20-cv-00253-KAM-RER Document 1 Filed 01/15/20 Page 3 of 8 PageID #: 3



       7.      Plaintiffs LOCAL 15 WELFARE and APPRENTICESHIP SKILL

IMPROVEMENT & SAFETY FUNDS are employee welfare benefit plans within the meaning

of Section 3(1) of ERISA, 29 U.S.C. § 1002(1) and established for the purpose of providing

medical, medical reimbursement, vacation and other benefits to eligible participants.

       8.      Plaintiff LOCAL 15 TRUST FUNDS constitute multi-employer/employee benefit

plans within the meaning of Sections 3(3) and 3(37) of ERISA, 29 U.S.C. §§ 1002(3) and (37).

       9.      Plaintiff CPF is a joint trustee fund established by a trust indenture pursuant to

Section 302 of the LMRA, 29 U.S.C. § 186 which maintains its principal place of business at

4115 Chesapeake Street, N.W. in Washington, DC.

       10.     MICHAEL A. CRABTREE is the Chief Executive Officer of Plaintiff CPF and is

a “fiduciary” within the meaning of Section 3(21) of ERISA, 29 U.S.C. § 1002(21).

       11.     Plaintiff CPF is an employee pension benefit plan within the meaning of Section

3(2) of ERISA, as amended, 29 U.S.C. § 1002(2) and established for the purpose of providing

retirement income to eligible participants.

       12.     Plaintiff CPF constitutes a multi-employer/employee benefit plan within the

meaning of Sections 3(3) and 3(37) of ERISA, 29 U.S.C. §§ 1002(3) and (37).

       13.     Plaintiff LOCAL 15 is a labor organization as defined in Section 2 of the LMRA,

29 U.S.C. § 152.

       14.     Plaintiff THOMAS A. CALLAHAN is the President & Business Manager of

Plaintiff LOCAL 15.
Case 1:20-cv-00253-KAM-RER Document 1 Filed 01/15/20 Page 4 of 8 PageID #: 4



       15.      Upon information and belief, Defendant EP MILLING & SWEEPING CO., INC.

(“EP MILLING”) was and still is a New York corporation with its principal place of business at

150 Florida Street, Farmingdale, New York.

       16.      Upon information and belief, Defendant EP MILLING was and still is a foreign

corporation duly licensed to do business in the State of New York.

       17.      Upon information and belief, Defendant EP MILLING was and still is a foreign

corporation doing business in the State of New York.

       18.      Upon information and belief, Defendant EP MILLING is an employer within the

meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5) and Section 301 of the LMRA, 29

U.S.C. § 185.

                              BACKGROUND INFORMATION

       19.      At all times relevant hereto, Plaintiff LOCAL 15 and Defendant EP MILLING

have been parties to a collective bargaining agreement and Defendant EP MILLING agreed to be

bound to the terms and conditions thereof (hereafter referred to as the “Collective Bargaining

Agreement”).

       20.      Pursuant to the terms of the Collective Bargaining Agreement, Defendant EP

MILLING is obligated to remit, at specified rates, contributions to Plaintiffs LOCAL 15 TRUST

FUNDS and Plaintiff CPF based upon each straight and overtime hour of work performed by

those employees covered by the Collective Bargaining Agreement.

       21.      Pursuant to the terms of the Collective Bargaining Agreement, Defendant EP

MILLING is obligated to remit, at specified rates, employee allocated supplemental union dues

and political action committee payments to Plaintiff LOCAL 15 based upon each straight and
Case 1:20-cv-00253-KAM-RER Document 1 Filed 01/15/20 Page 5 of 8 PageID #: 5



overtime hour of work performed by those employees covered by the Collective Bargaining

Agreement.

                       AS AND FOR A FIRST CAUSE OF ACTION
                 (BREACH OF COLLECTIVE BARGAINING AGREEMENT)

       22.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 21 inclusive with the same force and effect as though more fully set forth at

length herein.

       23.       In accordance with the Collective Bargaining Agreement and the Trust

Agreements establishing Plaintiffs LOCAL 15 TRUST FUNDS, Defendant EP MILLING

consented to the performance of an audit of its books and records to determine whether said

Defendant had made all of the required fringe benefit contribution payments to Plaintiffs

LOCAL 15 TRUST FUNDS and Plaintiff CPF as well as all supplemental union dues and

political action committee payments to Plaintiff LOCAL 15 in accordance with the Collective

Bargaining Agreement for the period of July 1, 2015 through June 30, 2019.

       24.       That on or about December 9, 2019, the results of said audit were detailed by the

auditor for Plaintiffs in a report which determined that Defendant EP MILLING had failed to

provide the contractually required fringe benefit contributions with interest along with the

required supplemental union dues and political action committee payments for the period of July

1, 2015 through June 30, 2019 in the amount of $26,127.33.

       25.       Defendant EP MILLING has failed to pay any portion of the outstanding amount

owed in fringe benefit contributions with interest to Plaintiffs LOCAL 15 TRUST FUNDS and

Plaintiff CPF in the amount of $24,294.55.
Case 1:20-cv-00253-KAM-RER Document 1 Filed 01/15/20 Page 6 of 8 PageID #: 6



       26.       Defendant EP MILLING has failed to pay any portion of the outstanding amount

owed in supplemental union dues and political action committee payments to Plaintiff LOCAL

15 in the amount of $1,832.78.

       27.       Accordingly, as a direct and proximate result of the defaults, omissions and

breaches of the Collective Bargaining Agreement by Defendant EP MILLING, said Defendant is

liable to Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL 15, collectively, in the amount

of $26,127.33.

                        AS AND FOR A SECOND CAUSE OF ACTION
                           (BREACH OF ERISA OBLIGATIONS)

       28.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 27 inclusive with the same force and effect as though more fully set forth at

length herein.

       29.       The failure of Defendant EP MILLING to make the required fringe benefit

contribution payments to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF for the period

audited of July 1, 2015 through June 30, 2019 in the amount of $24,294.55 is a violation of

Section 515 of ERISA, 29 U.S.C. § 1145 which requires that employers pay fringe benefit

contributions in accordance with the terms and conditions of the applicable collective bargaining

agreement.

       30.       Defendant EP MILLING remains delinquent in remitting the proper amount owed

in fringe benefit contributions and has failed to pay any portion of the outstanding contributions

owed to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF as detailed above.

       31.       Section 502 of ERISA, 29 U.S.C. § 1132 provides that upon a finding of an

employer’s violation of Section 515 of ERISA, 29 U.S.C. § 1145, the Court shall award to the
Case 1:20-cv-00253-KAM-RER Document 1 Filed 01/15/20 Page 7 of 8 PageID #: 7



Plaintiff Trust Funds: (a) the amount owed in unpaid fringe benefit contributions; together with

(b) interest on the unpaid contributions computed at the rate provided for under the Plaintiff

Trust Fund’s Plan, or if none, at the rate set forth in the United States Internal Revenue Code at

26 U.S.C. § 6621; (c) statutory damages; (d) reasonable attorneys’ fees; (e) auditor’s fees, in the

amount of $4,146.15; and (f) the costs and disbursements of the action.

       32.     Accordingly, as a direct and proximate result of the breach of the Collective

Bargaining Agreement by Defendant EP MILLING and as a result thereof having violated

Section 515 of ERISA, 29 U.S.C. § 1145, said Defendant is liable to Plaintiffs LOCAL 15

TRUST FUNDS and Plaintiff CPF in the amount of $24,294.55, together with accumulated

interest on the unpaid and/or untimely paid principal amount due and owing, liquidated damages,

reasonable attorneys’ fees, auditor’s fees in the amount of $4,146.15, if any, and the costs and

disbursements incurred in this action pursuant to Section 502 of ERISA, 29 U.S.C. § 1132.

       WHEREFORE​, Plaintiffs THE ANNUITY, WELFARE AND APPRENTICESHIP

SKILL IMPROVEMENT & SAFETY FUNDS OF THE INTERNATIONAL UNION OF

OPERATING ENGINEERS LOCAL 15, 15A, 15C & 15D, AFL-CIO, CENTRAL PENSION

FUND OF THE INTERNATIONAL UNION OF OPERATING ENGINEERS and

INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 15, 15A, 15C & 15D,

AFL-CIO demand judgment on the First Cause of Action as against Defendant EP MILLING &

SWEEPING CO., INC. in the amount of contributions with interest along with supplemental

union dues and political action committee payments due and owing in the amount of $26,127.33.

       WHEREFORE​, Plaintiffs THE ANNUITY, WELFARE AND APPRENTICESHIP

SKILL IMPROVEMENT & SAFETY FUNDS OF THE INTERNATIONAL UNION OF
Case 1:20-cv-00253-KAM-RER Document 1 Filed 01/15/20 Page 8 of 8 PageID #: 8



OPERATING ENGINEERS LOCAL 15, 15A, 15C & 15D, AFL-CIO and CENTRAL

PENSION FUND OF THE INTERNATIONAL UNION OF OPERATING ENGINEERS

demand judgment on the Second Cause of Action as against Defendant EP MILLING &

SWEEPING CO., INC. in the amount of contributions with interest due and owing in the amount

of $24,294.55, together with:

           1. Prejudgment interest, computed at the plan rate or the applicable United States
              Treasury rate from the date on which the first payment was due on the total
              amount owed by the Defendant, in accordance with Section 502(g)(2)(B) of
              ERISA, 29 U.S.C. § 1132(g)(2)(B);

           2. Liquidated damages in accordance with Section 502(g)(2)(C) of ERISA, 29
              U.S.C. § 1132(g)(2)(C);

           3. Attorneys’ fees, auditor’s fees in the amount of $4,146.15, costs and
              disbursements in accordance with Section 502(g)(2)(D) of ERISA, 29 U.S.C. §
              1132(g)(2)(D); and

           4. Such other and further relief as the Court may deem just and proper in accordance
              with Section 502(g)(2)(E) of ERISA, 29 U.S.C. § 1132(g)(2)(E).

Dated: Tarrytown, New York
       January 15, 2020

                                            Respectfully submitted,

                                            BRADY McGUIRE & STEINBERG, P.C.

                                     By:    /s/ James M. Steinberg
                                            __________________________________
                                            James M. Steinberg, Esq.
                                            Attorneys for Plaintiffs ​I.U.O.E. Local 15
                                            Trust Funds, CPF & I.U.O.E. Local 15
                                            303 South Broadway, Suite 234
                                            Tarrytown, New York 10591
                                            (914) 478-4293
